                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

BROCK ALLEN GOOCH, #312 460,                  )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    ) CIVIL ACTION NO. 2:19-CV-331-WHA
                                              )
HEALTHCARE PROVIDER                           )
DORIS (NURSE), et al.,                        )
                                              )
        Defendant.                            )

                                             ORDER

        This lawsuit is before the court on the May 13, 2019, Recommendation of the United States

Magistrate Judge that the case be transferred to the United States District Court for the Northern

District of Alabama under 28 U.S.C. § 1404. Doc. 3. There are no objections to the

Recommendation. After an independent and de novo review of the record, the court concludes the

Magistrate Judge’s Recommendation should be adopted.

        Accordingly, it is ORDERED that:

        (1) The Magistrate Judge’s Recommendation (Doc. 3) is adopted.

        (2) This case is transferred to the United States District Court for the Northern District of

        Alabama under 28 U.S.C. § 1404.

        The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer

of this action.

        This case is closed in this court.

        Done, this 17th day of June 2019.

                                          /s/ W. Harold Albritton
                                        W. HAROLD ALBRITTON
                                        SENIOR UNITED STATES DISTRICT JUDGE
